15 So. 3d 827 (2009)
Donald Keith KOEHLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2567.
District Court of Appeal of Florida, First District.
July 23, 2009.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Harris v. State, 5 So. 3d 750 (Fla. 1st DCA 2009).
BARFIELD, PADOVANO and LEWIS, JJ., concur.